DETAILED ACTION

Status of Claims
Claims 1-4, 6, and 8-15 are pending.  Of the pending claims, claims 1-4, 6, 8, and 9 are presented for examination on the merits, and claims 10-15 are withdrawn from examination.
Claims 1-4, 6, and 8 are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was filed after the mailing date of the non-final Office action on 06/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Previous Objection to the Drawings
The previous objection to the drawings is withdrawn in view of the replacement drawing sheet of Figure 2 filed on 11/05/2020.

Status of Previous Claim Objections
The previous objections to the claims are withdrawn in view of the amendments to claims 2, 5, and 6.


Status of Previous Claim Rejections under 35 USC § 112
The previous rejection of claims 1-4, 6, 8, and 9 under 35 U.S.C. § 112(b) for lacking specific antecedent basis is withdrawn in view of the amendment to claim 1.  The previous rejection as it pertains to claims 5 and 7 are moot in view of the canceled status of the claims.
The previous rejection of claims 1 and 3 under 35 U.S.C. § 112(b) for the term “mainly” being indefinite is maintained.  The claims are still indefinite because the term “mainly” is ambiguous.  “Mainly” could be interpreted as being a simple majority, a plurality, or some other value.  The claims were not amended and/or remarks did not address the rejection.    
The previous rejection of claim 3 under 35 U.S.C. § 112(b) regarding the phrase “in particular” being indefinite is withdrawn in view of the amendment to the claim.  The previous rejection as it pertains to claim 7 is moot in view of the canceled status of the claims.
The previous rejection of claim 4 under 35 U.S.C. § 112(b) for lacking units for the microstructural phases is withdrawn in view of applicant’s persuasive remarks at page 9 of the response.
The previous rejection of claim 4 under 35 U.S.C. § 112(b) for reciting conflicting transitional phrases is withdrawn in view of the amendments to the claim.

Status of Previous Double Patenting Rejection
The previous provisional, obviousness-type, non-statutory double patenting rejection over co-pending application no. 15/487,816 in view of Drewes is withdrawn in 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/040585 (A1) or US 2015/0267282 (A1) to Schaffnit et al. (“Schaffnit”) in view of WO 2014/190957 (A1) or US 2016/0130675 (A1) to Mütze et al. (“Mütze”) and further in view of US 2014/0252740 (A1) to Drewes (“Drewes”).
The US publications of Schaffnit and Mütze will serve as the translations of their corresponding WIPO publications.
Regarding claims 1 and 3, Schaffnit teaches a high-strength, low-alloy bainitic steel.  Abstract.  The mechanical properties include a Rp0.2 (yield strength) of 1021-1254 MPa, a Rm (tensile strength) of greater than 1250 MPa, and an elongation at break over 12%.  Paragraph [0023]; Table 1.  
The bainite is at least 75% (mainly bainite) and obtained by air hardening or cooled by air.  Paragraphs [0018], [0027], [0029]; claim 5.  The transitional phrase “consisting of” is met because most of the microstructure is bainite with residual austenite in secondary amounts.  Paragraph [0032]; claim 5.
The steel (iron base) contains the following elements in percent by weight (paragraph [0019]):
Element
Claim 1
US 2015/0267282 A1
C
0.06 - 0.15
0.10 - 0.70
Mn
1.0 - 3.0
1.00 - 3.00
Si
0.4 - 2.0
0.25 - 4.00
Cr
> 0.4 and max. 2.0
0.10 - 2.00
Nb
0.001 - 0.1
0.001 - 0.50
Al
max. 0.25
0.05 - 3.00
N 
0.001 - 0.1
0.001 - 0.025


The steel has applications in the automobile (motor vehicle) industry such as in vehicle bodies, components or support structures or airbag tubes and cylinder tubes.  Paragraph [0002].  Pipes can be seamless.  Paragraph [0003].  The material can be hot rolled or hot formed.  Claim 9.  
Schaffnit teaches that the steel has applications in the automobile (motor vehicle) industry such as in vehicle bodies, components or support structures or airbag tubes and cylinder tubes (paragraph [0002]), but does not specifically identify a motor vehicle trailer and chassis axle.
Mütze, directed to bainitic steels, teaches that high strength steels are used for longitudinal and transverse members in trucks and trailers and chassis parts in automobiles and train car construction.  Paragraph [0072].  Pipes can be seamless.  Paragraph [0001].  The material can be hot rolled or hot formed.  Abstract; paragraphs [0001], [0042], [0022].  
Drewes, directed to chassis systems for commercial vehicles (trucks and trailers), discloses that chassis systems include chassis axle tube elements.  Abstract; paragraphs [0002], [0005].  
It would have been obvious to one of ordinary skill in the art to have manufactured the alloy of Schaffnit into a chassis axle (consisting of the bainitic steel) 
Regarding claims 2 and 6, Schaffnit teaches that the notch toughness should be at least 15 J at -20oC.  Paragraph [0017].  The tenacity (KBZ) (toughness) at -20oC ranges from 15 J to 48 J.  Paragraph [0023]; Table 1.
Regarding claim 4, Schaffnit teaches that the bainite is at least 75%.  Claim 5.  The transitional phrase “consisting of” is met because most of the microstructure is bainite with residual austenite and martensite, if present, in secondary amounts.  Paragraphs [0023], [0032]; claim 5.
Regarding claim 8, Drewes discloses friction stir welding an axle stub element (journal) to the axle tube element (chassis tube).  Paragraph [0005].
Regarding claim 9, Drewes discloses an axle tube element that is a rigid axle.  Paragraph [0005]. 

Response to Arguments
Applicant's arguments filed 11/05/2020 have been fully considered, but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not combine the teachings of Mütze with Schaffnit to arrive at the claimed invention.  Specifically, applicant notes that Schaffnit’s steels are air hardened, whereas Mütze describes air hardened steels as being disadvantageous.  
In response, non-preferred embodiments do not constitute a teaching away, and a known or obvious composition is not patentable just because it is described as somewhat inferior to some other product for the same use.  See MPEP § 2123(II).  In the present instance, Mütze’s discussion of air hardenable steels as prior art does not negate the fact that air hardenable steels are well documented in the art and have a use in the manufacture of components.  It is noted that Schaffnit already discloses making steel pipes/tubes for structures in the automobile (motor vehicle) industry; Schaffnit is merely silent as to the particular type of pipe or tube.  But it also should be noted that Mütze’s inventive steels are directed to a steel comprising a composition, properties, and microstructure that meets and overlaps both the claim limitations and the steels of Schaffnit.  Therefore, Mütze does not teach away but is consistent with the use of high-strength bainitic steels in the manufacture of pipes or tubes in motor vehicles.
Applicant argues that Mütze fails to teach or suggest a chassis axle.
In response, Mütze teaches that the products of their invention includes making chassis parts in automobiles.  Paragraph [0072].  Additionally, the articles include seamless tubes.  Mütze at paragraph [0001].  Chassis systems include chassis axle tube elements.  Drewes at abstract; paragraphs [0002], [0005].  Thus, Mütze is understood to encompass chassis tubes because chassis systems include tube elements.
Applicant argues that the present invention is distinguished from Schaffnit because Schaffnit discloses carbon and aluminum contents that do not match the carbon and aluminum upper and lower limits recited in the claims.
In response, a prima facie case of obviousness is present when the ranges overlap.  See MPEP § 2144.05(I).  There is utility over the entire inventive range disclosed in the prior art, and there is no requirement that the prior art ranges be taught verbatim.  Because Schaffnit’s carbon and aluminum contents overlaps those of the claimed range, it meets the claim limitations.
Applicant argues that Drewes does not teach the use of a steel tube for a chassis axle or a seamless tube element comprising a hot-formed, air-cooled steel.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Schaffnit teaches the steel composition, microstructure, seamless pipes, and the heat treatment condition.  Although Schaffnit is not specific as to the type of pipe, it is known to use bainitic steels for the longitudinal and transverse members in trucks and trailers and chassis parts in automobiles and train car construction (Mütze) and that chassis systems include chassis axle tube elements (Drewes).  
Applicant suggests that it would not be obvious to take the steel of Schaffnit and manufacture it into a chassis axle.  But it is noted that there is no patentability when the difference in between the claims and the prior art is an article’s shape, size, and/or proportion.  See MPEP § 2144.04(IV)(A)-(B).  Schaffnit already teaches a parts for the automobile industry and vehicle bodies including cylindrical-shaped tubular articles.  The fact that the tubular article is intended for a chassis axle is not a patentable .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
January 21, 2021